Name: 2010/533/EU: Decision of the European Parliament of 5Ã May 2010 on the closure of the accounts of the European Network and Information Security Agency for the financial year 2008
 Type: Decision
 Subject Matter: budget;  accounting;  EU institutions and European civil service
 Date Published: 2010-09-25

 25.9.2010 EN Official Journal of the European Union L 252/177 DECISION OF THE EUROPEAN PARLIAMENT of 5 May 2010 on the closure of the accounts of the European Network and Information Security Agency for the financial year 2008 (2010/533/EU) THE EUROPEAN PARLIAMENT, having regard to the final annual accounts of the European Network and Information Security Agency for the financial year 2008, having regard to the Court of Auditors report on the annual accounts of the European Network and Information Security Agency for the financial year 2008, together with the Agencys replies (1), having regard to the Councils recommendation of 16 February 2010 (5827/2010  C7-0061/2010), having regard to Article 276 of the EC Treaty and Article 319 of the Treaty on the Functioning of the European Union, having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof, having regard to Regulation (EC) No 460/2004 of the European Parliament and of the Council of 10 March 2004 establishing the European Network and Information Security Agency (3), and in particular Article 17 thereof, having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Regulation (EC, Euratom) No 1605/2002 (4), and in particular Article 94 thereof, having regard to Rule 77 of, and Annex VI to, its Rules of Procedure, having regard to the report of the Committee on Budgetary Control (A7-0087/2010), 1. Approves the closure of the accounts of the European Network and Information Security Agency for the financial year 2008; 2. Instructs its President to forward this Decision to the Executive Director of the European Network and Information Security Agency, the Council, the Commission and the Court of Auditors, and to arrange for its publication in the Official Journal of the European Union (L series). The President Jerzy BUZEK The Secretary-General Klaus WELLE (1) OJ C 304, 15.12.2009, p. 16. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 77, 13.3.2004, p. 1. (4) OJ L 357, 31.12.2002, p. 72.